       Case 5:13-cv-01317-EJD Document 347 Filed 08/05/19 Page 1 of 3



 1   MARC M. SELTZER (54534)
     KALPANA SRINIVASAN (237460)
 2   DAVIDA BROOK (275370)
     SUSMAN GODFREY L.L.P.
 3   1900 Avenue of the Stars, Suite 1400
     Los Angeles, California 90067-6029
 4   Telephone: (310) 789-3100
     Facsimile: (310) 789-3150
 5   mseltzer@susmangodfrey.com
     ksrinivasan@susmangodfrey.com
 6   dbrook@susmangodfrey.com

 7   MAX L. TRIBBLE, JR. (pro hac vice)
     JOSEPH GRINSTEIN (pro hac vice)
 8   ASHLEY L. MCMILLIAN (pro hac vice)
     SUSMAN GODFREY L.L.P.
 9   1000 Louisiana, Suite 5100
     Houston, Texas 77002-5096
10   Telephone: (713) 651-9366
     Facsimile: (713) 654-6666
11   mtribble@susmangodfrey.com
     jgrinstein@susmangodfrey.com
12   amcmillian@susmangodfrey.com

13   Attorneys for Plaintiff
     PersonalWeb Technologies, LLC
14

15                                    UNITED STATES DISTRICT COURT
16
                                     NORTHERN DISTRICT OF CALIFORNIA
17
                                            SAN JOSE DIVISION
18

19   PERSONALWEB TECHNOLOGIES, LLC.                   Case No 5:13-cv-01317 (EJD)
     AND LEVEL 3 COMMUNICATIONS LLC,
20                                                    JOINT STATUS REPORT
                        Plaintiff,
21
     vs.
22
     GOOGLE INC. AND YOUTUBE, LLC
23
                        Defendants.
24

25

26

27

28

                                                                          JOINT STATUS REPORT
                                                                        Case No 5:13-cv-01317 (EJD)
     6671030v1/012790
         Case 5:13-cv-01317-EJD Document 347 Filed 08/05/19 Page 2 of 3



 1           On January 13, 2014, this Court stayed these actions pending final exhaustion of the

 2   relevant review proceedings, including any appeals.          (See Dkt. 55).     The relevant review

 3   proceedings have resulted in the following outcomes:

 4           With respect to U.S. Patent No. 7,802,310 (“the ’310 patent”), the Patent Trial and Appeal

 5   Board ruled the challenged claims of the ’310 patent—claims 24, 32, 70, 81, 82, and 86—are

 6   unpatentable as obvious in view of two prior art references: U.S. Patent No. 5,649,196 (Woodhill)

 7   and U.S. Patent No. 7,359,881 (Stefik). On March 8, 2019, the Federal Circuit ultimately

 8   reversed the Patent Trial and Appeal Board’s decision invalidating claims 24, 32, 81, 82, and 861

 9   of the ’310 patent based on Woodhill and Stefik. See Personal Web Technologies, LLC v. Apple,

10   Inc., No. 2018-1599 (Fed. Cir. Mar. 8, 2019). The Federal Circuit issued a mandate to the United

11   States Patent and Trademark Office on June 12, 2019. See Personal Web Technologies, LLC v.

12   Apple, Inc., No. 2018-1599 (Fed. Cir. June 12, 2019). This inter partes review proceeding is not

13   subject to any further appeals.

14           Google also notes that claims 20 and 69 of the ’310 patent, which are not asserted in this

15   action, have been challenged in IPR2019-01111 by a third party. The PTAB has not yet decided

16   whether to institute this IPR. The parties dispute whether the outcome of that action may impact

17   the patentability of the claims in this action. Google’s position is that a patentability decision in

18   that IPR may have collateral estoppel impact on the claims in this action. PersonalWeb’s position

19   is that a ruling from the PTAB cannot overcome the Federal Circuit’s determination as to the

20   other ’310 asserted claims and Google agreed when this case was stayed to estoppel terms which

21   prohibit it “from raising invalidity arguments in a subsequent lawsuit that were raised or could have

22   been raised during the IPR” proceedings in which it or other parties participated. Dkt. 326.

23           In addition to the inter partes review proceedings relating to the ’310 patent, there have

24   been inter partes review proceedings and ex parte reexaminations involving other patents that

25   PersonalWeb has asserted against Google. Those proceedings, which are not subject to any

26   further appeals, invalidated the following asserted claims of the patents-in-suit:

27   1
      PersonalWeb did not appeal the Patent Trial and Appeal Board’s decision invalidating claim 70
28   of the ’310 patent.
                                                        1
                                                                                   JOINT STATUS REPORT
                                                                                 Case No 5:13-cv-01317 (EJD)
     6671030v1/012790
       Case 5:13-cv-01317-EJD Document 347 Filed 08/05/19 Page 3 of 3



 1               •      Claims 30, 31, 32, 35, and 41 of U.S. Patent No. 5,978,791. IPR2013-00082, Dkt.

 2                      83, Final Written Decision, at 66.

 3               •      Claims 10 and 25 of U.S. Patent No. 6,415,280 (“the ’280 patent”). IPR2013-

 4                      00083, Dkt. 80, Final Written Decision, at 41-42.

 5               •      Claims 83 and 125 of U.S. Patent No. 8,001,096 (“the ’096 patent”). IPR2013-

 6                      00087, Dkt. 69, Final Written Decision, at 54.

 7               •      Claim 70 of Patent No. 7,802,310 (“the ’310 patent”). See (IPR2013-00596),

 8                      Dkt.33, Final Written Decision, at 25 (not appealed).

 9               •      Claim 25 of U.S. Patent No. 7,949,662 (’662 patent). See Application Ctl. No.

10                      90/013,379, 2017-05-23 Reexamination Certificate Issuance.

11                                                     ****

12           The claims at issue in this case and not presently subject to further PTO proceedings or

13   appeals which PersonalWeb will continue to assert are as follows:

14               •      Claims 81, 82, and 86 of the ’310 patent

15               •      Claims 15, 16 of the ’280 patent

16               •      Claim 33 of the ’662 patent

17           The parties agree and respectfully ask that the Court lift the current stay and set a status

18   conference for resolving the remaining disputes regarding the claims above.

19
     Dated: August 5, 2019                                 MARC M. SELTZER
20                                                         KALPANA SRINIVASAN
                                                           DAVIDA BROOK
21                                                         MAX L. TRIBBLE, JR.
                                                           JOSEPH GRINSTEIN
22                                                         ASHLEY L. MCMILLIAN
                                                           SUSMAN GODFREY LLP
23

24
                                                           By: /s/ Max Tribble
25                                                             Max Tribble
                                                               Attorneys for Plaintiff PersonalWeb
26                                                             Technologies, LLC
27

28
                                                             2
                                                                                    JOINT STATUS REPORT
                                                                                  Case No 5:13-cv-01317 (EJD)
     6671030v1/012790
